Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/3/22 is acknowledged.
Claims 5 and 8 were amended to bring claims 5-9 under this group.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected under 112(b) as being indefinite due the limitation of “a temperature of the first fluid is higher than a temperature of the second fluid”.  This language makes it impossible to determine if the claimed apparatus is being read on until it is applied to system which makes the claim indefinite as it makes it unclear when infringement occurs (when system is made or when system used) MPEP 2173.05 (p).  This limitation includes no structural requirement or additional limitation it is merely directed to use of the claimed structure.
Claim 4 is rejected under 112(b) as being indefinite due the limitation of “the first fluid is a cooling water for cooling an internal combustion engine of a vehicle, and the second fluid is a cooling water for cooling an electric system of the vehicle”.  This language makes it impossible to determine if the claimed apparatus is being read on until it is applied to system which makes the claim indefinite as it makes it unclear when infringement occurs (when system is made or when system used) MPEP 2173.05 (p).  This limitation includes no structural requirement or additional limitation it is merely directed to use of the claimed structure.  Note that the vehicle, engine, electrical system are not affirmatively claimed.
Claim 6 is rejected under 112(b) as being indefinite due the limitation of “the first inlet pipe extends from the outer surface of the header tank toward upstream in an airflow direction” specifically the “upstream in an airflow direction”.  This language makes it impossible to determine if the claimed apparatus is being read on until it is applied to system which makes the claim indefinite as it makes it unclear when infringement occurs (when system is made or when system used) MPEP 2173.05 (p).  This limitation includes no structural requirement or additional limitation it is merely 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubunji et al. (U.S. PGPub 2002/0040776) in view of Nagafuji et al. (U.S. PGPub 2015/0129187).  Examiner notes that claim 6 includes Vetrovec (U.S. PGPub 2008/0216777) as evidence of use not as combination for obviousness.
Regarding claim 1, Kokubunji teaches a heat exchanger (element 100) comprising a core (per fig. 1) in which a plurality of tubes (elements 111 and 140) are stacked; and a header tank (element 130) located at an end of the plurality of tubes in a longitudinal direction of the plurality of tubes (per fig. 1), the header tank in communication with the plurality of tubes (per fig. 4-5), wherein the header tank includes a partition (element 134) configured to divide an inside passage of the header tank into a first tank (element 131) and a second tank (element 132), a first inlet pipe (element 113) configured to introduce a first fluid into the first tank (para. 0051); and a second inlet pipe (element 123) configured to introduce a second fluid (para. 0051) having a temperature range different from the first fluid into the second tank (para. 0072, though 
Kokubunji does not teach the first inlet pipe is inclined at a predetermined angle except a right angle relative to an outer surface of the header tank such that a flow direction of the first fluid flowing from the first inlet pipe to the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank at which the partition is provided to a second end of the first tank opposite to the first end.  Nagafuji teaches the inlet pipe (element 62) is inclined at a predetermined angle except a right angle relative to an outer surface of the header tank such that a flow direction of the first fluid flowing from the first inlet pipe to the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank (per fig. 3a and fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify Kokubunji with the angled inlet of Nagafuji such that the first fluid flowing from the first inlet pipe to the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank at which the partition is provided to a second end of the first tank opposite to the first end (as Nagafuji teaches angling to a center of the area to get flow and Kokubunji teaches the pipe at an far end of the header thus the combined teaching would angle it directed in the claimed direction), the motivation to do so is to create uniform flow (para. 0056). 
Regarding claim 2, Kokubunji teaches a temperature of the first fluid is higher than a temperature of the second fluid (para. 0022).  Examiner further notes that this limitation is merely a stated use and It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 MPEP 2214 (II)
Regarding claim 3, Kokubunji does not teach the second inlet pipe is inclined at a predetermined angle except a right angle relative to the outer surface of the header tank such that a flow direction of the second fluid flowing from the second inlet pipe to the second tank includes a component in a predetermined direction that is a direction from a first end of the second tank at which the partition is provided to a second end of the second tank opposite to the first end.
Nagafuji teaches an inlet pipe (element 62) is inclined at a predetermined angle except a right angle relative to an outer surface of the header tank such that a flow direction of the first fluid flowing from the first inlet pipe to the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank (per fig. 3a and fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify Kokubunji with the angled inlet of Nagafuji such that the second fluid flowing from the second inlet pipe to the second tank includes a component in a predetermined direction that is a direction from a first end of the second tank includes a component in a predetermined direction that is a direction from a first end of the second tank at which the partition is provided to a second end of the second tank opposite to the first end (as Nagafuji teaches angling to a center of the area to get 
Regarding claim 4, Kokubunji teaches the first fluid is a cooling water for cooling an internal combustion engine of a vehicle (para. 0044 and para. 0002), and the second fluid is a cooling water for cooling an electric system of the vehicle (para. 0044).  Examiner further notes that this limitation is merely a stated use and It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 MPEP 2214 (II)
Regarding claim 5, Kokubunji teaches the first inlet pipe has a connection portion connected to an outer surface of the header tank (per fig. 1), and the second inlet pipe has a connection portion connected to the outer surface of the header tank (per fig. 1), and that the first inlet pipe is located between the partition and an end of the first tank positioned opposite to the partition (per fig. 1).
Kokubunji does not teach that an axial line of the first inlet pipe is inclined from the connection portion of the first inlet pipe to a side of the partition with respect to a direction perpendicular to the outer surface of the header tank.  Nagafuji teaches angling to a center of the area to get flow and Kokubunji teaches the pipe at an far end of the header thus the combined teaching for claim 1 would angle it directed in the claimed direction such that an axial line of the first inlet pipe is inclined from the connection portion of the first inlet pipe to a side of the partition with respect to a 
Regarding claim 6, Kokubunji teaches the first inlet pipe extends from the outer surface of the header tank toward upstream in an airflow direction (per fig. 1).  Examiner notes that this is inherent in the taught structure firstly the inlets are shown in the “front” of the radiator and it can be inferred that the front of the radiator faces the front of the vehicle.  Further examiner notes that air is kno2wn to flow both directions through the radiator as it is a known use to have flow go both directions (see Vetrovee para. 0027; note this is not an obviousness rejection as applicant does not claim additional structure just a capability of assembly and thus examiner does not need to modify the prior art merely show that such use is known and thus inherent to the claimed structure).  Examiner further notes that it would be obvious to modify the inlets to be on the upstream in the airflow direction as it is known in the art that inlets are arranged to fit in with other components of the engine compartment thus such direction may be required to fit all systems in the compartment. 
Regarding claim 7, Kokubunji teaches the second inlet pipe is located between the partition and an end of the second tank positioned opposite to the partition (per fig. 1 and 4). and an axial line of the second inlet pipe is inclined from the connection portion of the second tank to a side of the partition with respect to a direction perpendicular to the outer surface of the header tank.
Kokubunji does not teach that an axial line of the second inlet pipe is inclined from the connection portion of the second tank to a side of the partition with respect to a direction perpendicular to the outer surface of the header tank.  Nagafuji teaches 
Regarding claim 8, Kokubunji teaches the first inlet pipe has a first end directly connected to an outer surface of the header tank and a second end from which a first fluid is introduced to the first tank through the first inlet pipe (per fig. 1), the first inlet pipe is located between the partition and an end of the first tank positioned opposite to the partition (per fig. 1), and the first end of the first inlet pipe is located away from the partition relative to the second end of the first inlet pipe (per fig. 1, per geometry the end of 113 not connected to the tank is farther from the partition).  Examiner notes that applicant may be attempting to claim a direction of the angle of the inlet pipe with this claim but due to extremely broad limitations the above interpretation reasonably reads on the claim as written, but even if applicant did claim such orientation to read on an angling of the inlet pipe the combination with Nagafuji would result in this)
Regarding claim 9, Kokubunji teaches the second inlet pipe has a first end directly connected to the outer surface of the header tank and a second end from which the second fluid is introduced to the second tank through the second inlet pipe (per fig. 1), and the first end of the second inlet pipe is located away from the partition relative to the second end of the second inlet pipe (per fig. 1, per geometry the end of 123 not connected to the tank is farther from the partition).  Examiner notes that applicant may .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takahashi et al. (U.S. PGPub 2011/0168372) and Min et al. (U.S. PGPub 2010/0126692) teach split radiator systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763